DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Park Min Woo on 2 September 2022.

	The application has been amended as follows: 
	Please amend Claim 11. 
	Please cancel claim 13. 

11. (currently amended) The multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a-n unsaturated carboxylic acid-modified polyester-based thermoplastic elastomer.

13. (cancelled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Applicant has provided data that is commensurate in scope with the instant claims 1 and 16 (see the instant specification TABLE 1). The data provided shows that the subject matter of claims 1 and 16 has superior and unexpected results of good transparency, flexibility, and delamination properties when compared to examples that fall outside of the scope of claims 1 and 16. Applicant has shown that the specific layer structure with a layer of resin composition comprising ethylene vinyl alcohol copolymer and a specific thermoplastic elastomer with a specific content ratio as claimed in claims 1 and 16 exhibits the superior properties. None of the prior art of record individually teach the invention as claimed and thus only a combination of references would teach the claimed invention. However, the data provided would overcome any obvious combination of the prior art of record.
Barbaroux does not teach that the resin composition comprises a thermoplastic elastomer or wherein the mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 70/30 to 90/10. Barbaroux does not teach that the thermoplastic elastomer comprises a polyester-based thermoplastic elastomer as required by claim 16, or at least one selected from the group consisting of an unsaturated carboxylic acid-modified polyester-based thermoplastic elastomer, a styrene-based thermoplastic elastomer, and a polyurethane-based thermoplastic elastomer as required by claim 1. Barbaroux does not teach that the multilayer structure comprises a first layer of a polyolefin with no polar functional group wherein the layer of the EVOH has one surface directly adjacent to the layer of the first polyolefin with no polar functional group. Barbaroux does not teach the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm as required by claim 1.  
Nishimoto does not teach that the ratio of the EVOH copolymer to the thermoplastic elastomer is from 70/30 to 90/10. Nishimoto does not teach a layer of a second polyolefin or a layer of an adhesive resin.
Inoue does not teach the resin composition of claims 1 and 16 and further does not teach a layer of an adhesive resin or a layer of a second polyolefin. Inoue does not teach a standard peel strength between a layer of the resin composition and a layer of the first polyolefin of from 1 to 12 g/30 mm as required by claim 1.  
Akao does not teach the resin composition of claims 1 and 16 and does not teach a layer of an adhesive resin or a layer of a second polyolefin. 
Kurokawa does not teach that the ratio of the EVOH copolymer to the thermoplastic elastomer is from 70/30 to 90/10. Kurokawa does not teach a standard peel strength between the layer of the resin composition and a layer of the first polyolefin of from 1 to 12 g/30 mm as required by claim 1.  
Tai does not teach the multilayer structure of claims 1 and 16.
Taruno does not teach the resin composition of claims 1 and 16. Taruno does not teach a layer of an adhesive resin. Taruno does not teach a standard peel strength between the layer of the resin composition and a layer of the first polyolefin of from 1 to 12 g/30 mm as required by claim 1.  
The prior art of record does not disclose or render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782